—Determination of respondent Police Commissioner dated December 16, 1994, imposing a forfeiture of 10 vacation days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, JJ, entered July 10, 1995) unanimously dismissed, without costs.
Substantial evidence, including the testimony of the complainant and the disinterested witness, supports the finding that petitioner wrongfully pushed the complainant and neglected to take prompt and timely police action regarding a reported street dispute. Such testimony was found to be credible by the Hearing Officer, and we see no reason to disturb such resolution of issues of credibility (see, Matter of Paolone v Ward, 168 AD2d 234). Concur—Murphy, P. J., Sullivan, Milonas, Rubin and Andrias, JJ.